UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6523



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RONALD FLOYD JACKSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CR-90-254, CA-92-1794-4-2BC)


Submitted:   October 23, 1997          Decided:     November 14, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Floyd Jackson, Appellant Pro Se. William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and the order declining to reconsider the judgment. We have re-

viewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and the order denying Appel-
lant's post-judgment motion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.
Jackson, Nos. CR-90-254; CA-92-1794-4-2BC (D.S.C. Oct. 1, 1996;

Mar. 21, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2